

117 HR 3695 IH: To establish the China Censorship Monitor and Action Group, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3695IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Castro of Texas (for himself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the China Censorship Monitor and Action Group, and for other purposes.1.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(2)Qualified research entityThe term qualified research entity means an entity that—(A)is a nonpartisan research organization or a federally funded research and development center;(B)has appropriate expertise and analytical capability to write the report required under section 3; and(C)is free from any financial, commercial, or other entanglements, which could undermine the independence of such report or create a conflict of interest or the appearance of a conflict of interest, with—(i)the Government of the People’s Republic of China;(ii)the Chinese Communist Party;(iii)any company incorporated in the People’s Republic of China or a subsidiary of such company; or(iv)any company or entity incorporated outside of the People’s Republic of China that is believed to have a substantial financial or commercial interest in the People’s Republic of China.(3)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity. 2.China Censorship Monitor and Action Group(a)In generalThe President shall establish an interagency task force, which shall be known as the China Censorship Monitor and Action Group (referred to in this section as the Task Force).(b)MembershipThe President shall—(1)appoint the chair of the Task Force from among the staff of the National Security Council; (2)appoint the vice chair of the Task Force from among the staff of the National Economic Council; and(3)direct the head of each of the following executive branch agencies to appoint personnel to participate in the Task Force:(A)The Department of State.(B)The Department of Commerce.(C)The Department of the Treasury.(D)The Department of Justice.(E)The Office of the United States Trade Representative.(F)The Office of the Director of National Intelligence, and other appropriate elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).(G)The Federal Communications Commission.(H)The United States Agency for Global Media.(I)Other agencies designated by the President.(c)ResponsibilitiesThe Task Force shall—(1)oversee the development and execution of an integrated Federal Government strategy to monitor and address the impacts of efforts directed, or directly supported, by the Government of the People’s Republic of China to censor or intimidate, in the United States or in any of its possessions or territories, any United States person, including United States companies that conduct business in the People’s Republic of China, which are exercising their right to freedom of speech; and(2)submit the strategy developed pursuant to paragraph (1) to the appropriate congressional committees not later than 120 days after the date of the enactment of this Act. (d)MeetingsThe Task Force shall meet not less frequently than twice per year.(e)ConsultationsThe Task Force should regularly consult, to the extent necessary and appropriate, with—(1)Federal agencies that are not represented on the Task Force; (2)independent agencies of the United States Government that are not represented on the Task Force;(3)relevant stakeholders in the private sector and the media; and(4)relevant stakeholders among United States allies and partners facing similar challenges related to censorship or intimidation by the Government of the People’s Republic of China.(f)Reporting requirements(1)Annual reportThe Task Force shall submit an annual report to the appropriate congressional committees that describes, with respect to the reporting period—(A)the strategic objectives and policies pursued by the Task Force to address the challenges of censorship and intimidation of United States persons while in the United States or any of its possessions or territories, which is directed or directly supported by the Government of the People’s Republic of China;(B)the activities conducted by the Task Force in support of the strategic objectives and policies referred to in subparagraph (A); and(C)the results of the activities referred to in subparagraph (B) and the impact of such activities on the national interests of the United States. (2)Form of reportEach report submitted pursuant to paragraph (1) shall be unclassified, but may include a classified annex.(3)Congressional briefingsNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Task Force shall provide briefings to the appropriate congressional committees regarding the activities of the Task Force to execute the strategy developed pursuant to subsection (c)(1).3.Report on censorship and intimidation of United States persons by the Government of the People’s Republic of China(a)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall select and seek to enter into an agreement with a qualified research entity that is independent of the Department of State to write a report on censorship and intimidation in the United States and its possessions and territories of United States persons, including United States companies that conduct business in the People’s Republic of China, which is directed or directly supported by the Government of the People’s Republic of China.(2)Matters to be includedThe report required under paragraph (1) shall—(A)assess major trends, patterns, and methods of the Government of the People’s Republic of China’s efforts to direct or directly support censorship and intimidation of United States persons, including United States companies that conduct business in the People’s Republic of China, which are exercising their right to freedom of speech;(B)assess, including through the use of illustrative examples, as appropriate, the impact on and consequences for United States persons, including United States companies that conduct business in the People’s Republic of China, that criticize—(i)the Chinese Communist Party;(ii)the Government of the People’s Republic of China;(iii)the authoritarian model of government of the People’s Republic of China; or (iv)a particular policy advanced by the Chinese Communist Party or the Government of the People’s Republic of China;(C)identify the implications for the United States of the matters described in subparagraphs (A) and (B);(D)include best practices for industries in which freedom of expression issues are particularly acute, including the media and film industries; (E)include policy recommendations for the United States Government, including recommendations regarding collaboration with United States allies and partners, to address censorship and intimidation by the Government of the People’s Republic of China; and(F)include policy recommendations for United States persons, including United States companies that conduct business in China, to address censorship and intimidation by the Government of the People’s Republic of China.(3)Applicability to United States allies and partnersTo the extent practicable, the report required under paragraph (1) should identify implications and policy recommendations that are relevant to United States allies and partners facing censorship and intimidation directed or directly supported by the Government of the People’s Republic of China. (b)Submission of report(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit the report written by the qualified research entity selected pursuant to subsection (a)(1) to the appropriate congressional committees.(2)PublicationThe report referred to in paragraph (1) shall be made accessible to the public online through relevant United States Government websites.(c)Federal Government supportThe Secretary of State and other Federal agencies selected by the President shall provide the qualified research entity selected pursuant to subsection (a)(1) with timely access to appropriate information, data, resources, and analyses necessary for such entity to write the report described in subsection (a) in a thorough and independent manner. 4.SunsetThis Act shall terminate on the date that is 5 years after the date of the enactment of this Act.